DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,21,22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,22-24 of copending Application No. 17/258346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-18 of copending Application No. 17/258346 contain(s) every element of claims 1,2,22-24 of the instant application and as such anticipate(s) claim(s) 1,3,21,22-24 of the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4-12,15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US Application 2019/0281656, hereinafter WU).
Regarding claims 1, 16, Wu discloses a method, station for wireless communication (Figs. 1,10) comprising, at a triggering station (access point): 
generating a trigger frame to trigger a multi-user, MU, transmission, wherein the trigger frame allocates a first resource unit of the MU transmission for data transmission towards a destination triggered station ([0007], [0068]- [0074], which recites an AP first needs to send a trigger frame (trigger frame, TF) to STAs. After receiving the trigger frame, the plurality of STAs simultaneously perform uplink multi-user transmission based on resource scheduling information in the trigger frame. The access point sends downlink multi-user data, for example, the data frame, to a station 1 to a station 4, and then the access point broadcasts the trigger frame to all the stations, where the broadcast trigger frame is used to instruct the station 1 to the station 4 to reply with acknowledgement frames on the shared resource unit), and 
sending the trigger frame to the destination triggered station, wherein the trigger frame signals a response resource unit of a MU transmission to be used by the destination triggered station to send a response to the data transmission([0007], [0068]- [0074], After receiving the broadcast trigger frame, the station 1 to the station 4 reply to the access point with the acknowledgement frames on the shared resource unit according to an instruction of the broadcast trigger frame).  
Regarding claims 2,17, Wu discloses a method, a station for wireless communication comprising, at a triggered station (Access point):
 receiving, from a triggering station, a trigger frame triggering a multi- user, MU, transmission, wherein the trigger frame allocates a first resource unit of the MU transmission for data transmission towards the triggered station, wherein the trigger frame signals a response resource unit of a MU transmission to be used by the triggered station to send a response to the data transmission, and responsive to receiving a data frame over the first resource unit, sending response data over the response resource unit([0007], [0068]- [0074], After receiving the broadcast trigger frame, the station 1 to the station 4 reply to the access point with the acknowledgement frames on the shared resource unit according to an instruction of the broadcast trigger frame).  
Regarding claim 4, Wu discloses the method of Claims 1, wherein the first resource unit and the response resource unit belong to the same transmission opportunity granted to the triggering station through (EDCA) contention ([0008], which recites a contention mode such as EDCA contention).  
Regarding claim 5, Wu discloses the method of Claim 4, wherein the first resource unit and the response resource unit may belong to MU transmissions triggered by the same trigger frame (Figs. 4,5a, [0010]).  
Regarding claim 6, Wu discloses the method of claim 2, wherein the triggered station sends, over the response resource unit, a data frame additional to the response data (Figs. 4, 5a, [0010]). 
Regarding claim 7, Wu discloses the method of claims 4, wherein the first resource unit and the response resource unit have the same RU position within a frequency band ([0107]).  
Regarding claim 8, Wu discloses the method of claim 4, wherein the trigger frame allocates other resource units of the MU transmission for uplink transmissions to the triggering station and corresponding uplink-related response resource units for the triggering station to send responses to the uplink transmissions, wherein the signaling of the response resource units groups the uplink-related response resource units over adjacent resource units (Fig. 5a [0010]).  
Regarding claim 9, Wu discloses the method of claim 4, wherein the response resource unit is signaled, in the trigger frame, in a User Info field associated with the first resource unit according to 802.11 ax D3.0([0005]).  
Regarding claim 10, Wu discloses the method of Claim 9, wherein the signaling includes a dedicated subfield in a Trigger Dependent User Info subfield of the User Info field according to 802.11 ax D3.0([0005]).    
Regarding claim 11, Wu discloses the method of Claim 10, wherein the dedicated subfield comprises a HE TB PPDU length field and a RU allocation field respectively defining a length of the response resource unit and a position of the response resource unit within a frequency band of the MU transmission ([0005], where the 802.11ax included the PPDU).      
Regarding claim 12, Wu discloses the method of Claim 10, wherein the dedicated subfield comprises only a HE TB PPDU length field according to 802.11ax D3.0 defining a length of the response resource unit ([0005], where the 802.11ax included the PPDU).      
Regarding claim 15, Wu discloses the method of Claim 1, wherein the first resource unit is allocated for downlink (DL) transmission from the triggering station to the destination triggered station, and the method further comprises, at the triggering station: sending a data frame to the destination triggered station using the first resource unit allocated for downlink (DL) transmission, and receiving response data to the data frame over the response resource unit (Fig. 4, [0009]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,13,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Agiwal et al. (US Application 2015/0004901, hereinafter Agiwal).
Regarding claims 3, 18, Wu discloses a method, a method (Figs. 1,10) for wireless communication comprising, at a triggered station (Access point): 
receiving, from a triggering station, a trigger frame triggering a multi- user, MU, transmission, wherein the trigger frame allocates a first resource unit of the MU ([0007], [0068]- [0074], After receiving the broadcast trigger frame, the station 1 to the station 4 reply to the access point with the acknowledgement frames on the shared resource unit according to an instruction of the broadcast trigger frame).  
Wu does not explicitly disclose transmission for direct link, DiL, transmission towards a destination triggered station, wherein the trigger frame signals a response resource unit of a MU transmission to be used by the destination triggered station to send a response to the DiL transmission, sending a data frame directly to the destination triggered station using the first resource unit, and receiving response data to the data frame over the response resource unit.  
However, Agiwal teaches transmission for direct link, DiL, transmission towards a destination triggered station, wherein the trigger frame signals a response resource unit of a MU transmission to be used by the destination triggered station to send a response to the DiL transmission, sending a data frame directly to the destination triggered station using the first resource unit, and receiving response data to the data frame over the response resource unit (Fig. 25, [0205]-[0206]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Agiwal  with the teaching of Wu by using the above features such as transmission for direct link, DiL, transmission towards a destination triggered station, wherein the trigger frame signals a response resource unit of a MU transmission to be used by the destination triggered station to send a response to the DiL transmission, sending a data frame directly to the destination triggered station using the first resource unit, and receiving response data to the data frame over the response resource unit as taught by Agiwal for the purpose of allocating resources and performing communication in a Device-to-Device (D2D) communication system([0002]).
Regarding claim 13, Wu discloses the method of Claim 10 as dressed above, except wherein the response resource unit is jointly signaled by the dedicated subfield and a binary (preferably one bit) flag indicating the presence of the dedicated subfield.  
However, Agiwal teaches the response resource unit is jointly signaled by the dedicated subfield and a binary (preferably one bit) flag indicating the presence of the dedicated subfield ([0126]).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Agiwal  with the teaching of Wu by using the above features such as the response resource unit is jointly signaled by the dedicated subfield and a binary (preferably one bit) flag indicating the presence of the dedicated subfield as taught by Agiwal for the purpose of allocating resources and performing communication in a Device-to-Device (D2D) communication system([0002]).
Regarding claim 14, Agiwal discloses the method of Claim 4, wherein the response data are an acknowledgment of the data or DiL transmission (Fig. 25, [0205]-[0206]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Agiwal  with the teaching of Wu by using the above features such as the response data are an acknowledgment of the data or DiL transmission as taught by Agiwal for the purpose of allocating resources and performing communication in a Device-to-Device (D2D) communication system([0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461